Citation Nr: 1812486	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a thoracolumbar spine disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, Alzheimer's, and dementia.

9.  Entitlement to service connection for hypertensive cardiovascular disease.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from September 1955 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of (1) service connection for a cervical spine disorder; (2) service connection for a thoracolumbar spine disorder; (3) service connection for a bilateral foot disorder; (4) service connection for a bilateral ankle disorder; (5) service connection for a bilateral knee disorder; (6) service connection for an acquired psychiatric disorder, to include anxiety, depression, Alzheimer's, and dementia; and (7) service connection for hypertensive cardiovascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral sensorineural hearing loss and tinnitus.

2.  The Veteran was exposed to acoustic trauma in service.

3.  Bilateral sensorineural hearing loss and tinnitus were not incurred in service and symptoms of hearing loss and tinnitus were not continuous since service separation.

4.  The Veteran's bilateral sensorineural hearing loss and tinnitus did not manifest within one year after service, and the most persuasive and credible evidence of record shows that the Veteran's hearing loss and tinnitus are not causally or etiologically related to an in-service event, injury, or disease and did not have its onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1131, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has secured all available and identified evidence including VA treatment records.   The Board acknowledges that the Veteran's service treatment records are fire-related and unavailable for review.  The AOJ submitted a request to the National Personnel Records Center (NPRC) in August 2016 requesting all service treatment records.  The NPRC responded that the record was fire-related.  All available personnel documents from the Veteran's reconstructed record had been sent and uploaded in the record.  In a December 2016 letter, the Veteran was informed that his service records were unavailable and was asked to submit any records that were in his possession.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not submitted any additional evidence.

The Veteran was provided a VA audiological examination in January 2017.  The Board finds that the VA examination obtained in this case is adequate as the examiner reviewed the claims file, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

No other issues with the duty to notify or assist have been raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Hearing loss and Tinnitus

The Veteran essentially contends that his hearing loss and tinnitus are related to service.  

Initially, the Board finds that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  "[I]impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, the Veteran's auditory threshold in frequencies of 2000, 3000, 4000 Hertz was 40 decibels or greater in both ears.  See January 2017 VA audiological examination report.  The Veteran also reported that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App 370 (2002) (stating that a lay person is capable of reporting symptoms of tinnitus).  As such, the Board finds that the Veteran has a tinnitus and hearing loss disability for VA compensation purposes.

Next, the Veteran's DD Form 214 reflects that he served in the heavy weapons infantry division.  As such, the Board finds that the Veteran was exposed to acoustic trauma during service.  

However, the Board further finds that the weight of the evidence of record shows that the Veteran's hearing loss and tinnitus did not manifest in service and did not manifest within one year thereafter, and the most persuasive and credible evidence of record shows that the Veteran's hearing loss and tinnitus are not causally or etiologically related to an in-service event, injury, or disease and did not have its onset in active service.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In this case, the Veteran has not specifically asserted that his hearing loss or tinnitus began within one year of service separation and the remaining evidence of record does not show these disorders first manifested within one year after service discharge.  Therefore, service connection on a presumptive basis is not warranted.

Post-service medical evidence includes a May 2016 "Medical Data Review" note from Dr. C. M.  The report indicated that the Veteran had bilateral hearing loss and tinnitus.  Notably, this is the first evidence in the record showing any complaints or diagnoses for these disorders-more than 55 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Dr. C. M. also indicated that, since his military service, the Veteran complained of earaches, vertigo, tinnitus and hearing loss secondary to high noise during service.  Although the May 2016 report from Dr. C. M. is competent medical evidence, the Board finds this statement to lack probative value.  It does not appear that Dr. C. M. reviewed the Veteran's claims file; therefore his opinion is considered less-informed.  Additionally, Dr. C. M. did not provide any rationale to support the Veteran's opinion that his hearing loss and tinnitus were related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  In fact, Dr. C.M.'s opinion appears to be based, in large part, on the Veteran's lay statements in which he relates his claimed disabilities to service, and as discussed below, his statements regarding a medical nexus is not considered competent evidence.

The evidence also includes the January 2017 VA examination, at which point the VA examiner noted that there was no hearing loss documented until 50 years after service separation.  The examiner also explained that medical literature indicated that exposures to high intensity noise levels, like industrial/construction noise, printing work, music, or military noise, can cause permanent or progressive hearing loss during prolonged periods of exposure.  However, no retroactive hearing effects are expected after years of being exposed to high intensity noise.  The examiner indicated that "it is highly probable" that the Veteran's current bilateral hearing
loss was due to presbycusis or hearing loss expected as a normal aging process.  Regarding tinnitus, the examiner stated that this disorder was likely secondary to hearing loss, as tinnitus is a known symptom associated with hearing loss.
In terms of etiology of the Veteran's hearing loss and tinnitus disorders, the Board finds that the VA examiner's opinion is the most persuasive and probative evidence of record.  The examiner reviewed the entire claims file including the Veteran's statements regarding his hearing loss and tinnitus.  As the examiner's conclusion followed an examination of the Veteran and review of the claims file, as well as consideration of reported history, it is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his hearing loss and tinnitus disorders are related to his period of active service, to include his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a hearing loss and tinnitus disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced difficulty hearing since service, he cannot diagnose himself with a hearing loss disability or relate his disabilities to his period of active service, as diagnosing a hearing loss disability requires medical and diagnostic testing and identifying a medical etiology for a condition requires medical training.  Further, as noted above, the Board attributes great value to the VA examiner's opinion was rendered after a review of the claims file, examination of the Veteran, and contained sound rationale.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus because the weight of the evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between the current hearing loss and/or tinnitus disability and an event, injury, or disease occurring in service.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).

ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's service treatment records are fire-related and unavailable for review in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not yet been afforded VA examinations regarding his service connection issues for the claimed orthopedic disorders, psychiatric disorder, and hypertensive cardiovascular disease.  Although the medical evidence of record is minimal, the Veteran has indicated that his disorders are directly related to service.  See May 2017 VA Form 9, and he specifically requested VA examinations pertaining to his claims.  Since VA has a heightened duty to assist because the Veteran's service treatment records are unavailable, the Board finds that the Veteran should be afforded VA examinations to obtain medical opinions regarding the exact nature and etiology of his claimed orthopedic, psychiatric, and cardiovascular disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records since April 2017 and associate them with the claims file.

2.  Then, schedule an appropriate VA examination(s) for the Veteran's claimed cervical spine, lumbar spine, bilateral foot, bilateral ankle, and bilateral knee disorders, to be performed by a medical professional with orthopedic medical expertise.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claims.  

The examiner should then address the following:

(a)  List all current diagnoses relating to the Veteran's cervical spine, lumbar spine, bilateral foot, bilateral ankle, and bilateral knee disorders. 

(b)  For EACH cervical spine, lumbar spine, foot, ankle, and knee disorder currently diagnosed, opine as to whether it, at least as likely as not (50 percent or greater), began during the Veteran's military service or is otherwise related to it.  

(NOTE:  service treatment records are unavailable for review, and the examiner should not consider the lack of evidence of treatment during this period of service to be negative evidence).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case.  

3.  Schedule an appropriate VA psychiatric examination.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claims.  

The examiner should then address the following:

(a)  List all current acquired psychiatric diagnoses, if any.  

(b)  For each psychiatric disorder currently diagnosed, opine as to whether it, at least as likely as not (50 percent or greater), began during the Veteran's military service or is otherwise related to it.  (NOTE:  the service treatment records are unavailable for review, and the examiner should not consider the lack of evidence of treatment during this period of service to be negative evidence).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case.  

4.  Schedule an appropriate VA cardiovascular examination.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claims.  The examiner should then address the following:
	
(a)  List all current diagnoses relating to the Veteran's cardiovascular system, to include whether the Veteran has hypertensive cardiovascular disease. 

(b)  For each diagnosed disorder, opine as to whether it, at least as likely as not (50 percent or greater), began during the Veteran's military service or is otherwise related to it.  (NOTE:  the service treatment records are unavailable for review, and the examiner should not consider the lack of evidence of treatment during this period of service to be negative evidence).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits remain denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


